NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                 Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted December 6, 2013*
                               Decided December 20, 2013

                                        Before

                            RICHARD A. POSNER, Circuit Judge 

                            JOHN DANIEL TINDER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 13‐2872

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Eastern District of
                                              Wisconsin.
      v.
                                              No. 03‐CR‐261
DEXTER ANDERSON, 
     Defendant‐Appellant.                     William C. Griesbach,
                                              Chief Judge.

                                      O R D E R



      *
      This successive appeal has been submitted to the original panel under Operating
Procedure 6(b). After examining the briefs and the record, we have concluded that oral
argument is unnecessary. See FED. R. APP. P. 34(a)(2).
No. 13‐2872                                                                       Page 2

        Dexter Anderson appeals from the district court’s denial of his motion for a
reduced sentence under 18 U.S.C. § 3582(c)(2) based on the Sentencing Commission’s
retroactive amendment of the crack‐cocaine sentencing guidelines. See U.S.S.G. app. C,
amend. 750. This is Anderson’s third effort to obtain relief under § 3582(c)(2) from his
below‐guidelines, 300‐month sentence for several crack‐cocaine and firearm offenses.
We upheld the district court’s denials of his first two motions, the second of which was
based on Amendment 750. See United States v. Anderson, 365 Fed. App’x 17 (7th Cir.
2010); United States v. Anderson, 488 Fed. App’x 129 (7th Cir. 2012). Anderson’s third
attempt again relied on Amendment 750, but Congress has authorized only one
sentence‐reduction motion in response to a given change in the Guidelines. See United
States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011). Anderson may not use this successive
motion to make a different argument for relief under Amendment 750, see id., so the
district court was right to deny his motion. 

                                                                             AFFIRMED.